              Case 3:19-cv-30037 Document 1 Filed 03/20/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
                                SPRINGFIELD DIVISION


TIMOTHY SCOTT,

               Plaintiff,
                                                Case No.:
       v.

ROBERT CHANG,                                   Complaint Filed: Feb. 5, 2019
DANNY LEE,
NEWEGG.COM INC.,
NEWEGG.COM AMERICAS INC.,

               Defendants.


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446, defendants Robert

Chang and Danny Lee hereby remove this action from Hampden County Superior Court to the

United States District Court for the District of Massachusetts. The grounds for removal are set

forth as follows:

                                    I.     BACKGROUND

            1. On February 5, 2019, plaintiff Timothy Scott, proceeding pro se, filed a complaint

in Hampden County Superior Court against the defendants. (See Ex. A, State Court Filings and

Docket, at 10.) Scott filed a motion for alternative service with the Hampden County Superior

Court on February 7, 2019, moving the Court to allow for service by mail with a signature. (Id.

at 21.) That motion was allowed on February 21, 2019. (Id.) In the interim, prior to the motion

for alternative service being granted, Scott appears to have gone ahead and mailed a copy of the

complaint to individual defendants Robert Chang and Danny Lee, which was signed for by a

Newegg employee on February 19, 2019. (See Ex. A, at 24.)
               Case 3:19-cv-30037 Document 1 Filed 03/20/19 Page 2 of 5



             2. Scott’s pro se complaint alleges claims of negligence, gross negligence, and

intentional infliction of emotional distress against each of the defendants over an alleged breach

of his payment card information. (Ex. A, at 14–15.)

                               II.    GROUNDS FOR REMOVAL

             3. Removal is appropriate in this case on grounds of diversity because it is a civil

action between citizens of different states and the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs. See 28 U.S.C. §§ 1332(a), 1441(b).

             4. Scott is a citizen of Massachusetts.

             5. Defendant Robert Chang is a citizen of California.

             6. Defendant Danny Lee is a citizen of Taiwan.

             7. Defendant Newegg.com Americas Inc., which has not yet been served, is a

Delaware corporation with its primary place of business in California. Accordingly,

Newegg.com Americas Inc., is a citizen of Delaware and California for purposes of removal and

will not destroy diversity to the extent that Newegg.com Americas Inc. is served. See 28 U.S.C.

§ 1332(c).

             8. Newegg.com Inc. was merged into another entity in 2009 and no longer exists as

a corporate entity.

             9. The parties are therefore completely diverse. See 28 U.S.C. § 1332(a).

             10. The jurisdictional minimum amount in controversy is also satisfied. In his

complaint Scott alleges that he “will be asking a jury to award damages in a[n] amount of no less

than $100,000.00 and award Punitive damages under the Gross Negligence statu[t]e” (Ex. A, at

15), and he seeks this same amount in his civil cover sheet (id. at 18). Accordingly, it is facially

apparent from the complaint that the amount in controversy exceeds $75,000.00.




                                                -2–
              Case 3:19-cv-30037 Document 1 Filed 03/20/19 Page 3 of 5



            11. While defendants Chang and Lee deny any liability as to plaintiff’s claims, based

on the foregoing, the amount in controversy satisfies the requirements of diversity jurisdiction.

                     III.   COMPLIANCE WITH REMOVAL STATUTE

            12. All defendants who have been served consent to the removal of this action. See

28 U.S.C. § 1441(b).

            13. This notice of removal is properly filed in the United States District Court for the

District of Massachusetts, Springfield Division, because the Hampden County Superior Court is

located in the District of Massachusetts, Springfield Division. See 28 U.S.C. § 1441(a).

            14. This notice is signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.

See 28 U.S.C. § 1446(a).

            15. Defendants do not believe that Scott has effected appropriate service at this time.

Assuming service has been effected, however, this notice of removal is timely, as the notice is

being filed within 30 days of February 19, 2019. See 28 U.S.C. § 1446(b).

            16. Pursuant to 28 U.S.C. § 1446(b), a copy of this notice of removal is being served

on Scott and filed with the Clerk of Court of the Hampden County Superior Court. A copy of the

notice to be filed with the Clerk of Court of the Hampden County Superior Court is attached

hereto as Exhibit B.

            17. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders filed

in the Hampden County Superior Court are being filed together with this notice of removal.

                                       IV. CONCLUSION

            18. Defendants reserve the right to amend or supplement this notice of removal, and

in filing this notice of removal, defendants do not waive any defenses or rights that may be

available in this action.




                                                -3–
              Case 3:19-cv-30037 Document 1 Filed 03/20/19 Page 4 of 5



       WHEREFORE, defendants Robert Lee and Danny Chang respectfully request that the

Court exercise jurisdiction over this removed action and enter orders and grant relief as may be

necessary to secure removal and prevent further proceedings in the Hampden County Superior

Court, and seek all other relief to which they are justly entitled.


Dated: March 20, 2019                               Respectfully submitted,




                                                    /s/ James H. Rollinson
                                                    James H. Rollinson, Esq. (BBO #649407)
                                                    David A. Carney, Esq. (pro hac vice
                                                    forthcoming)
                                                    Baker & Hostetler LLP
                                                    Key Tower
                                                    127 Public Square, Suite 2000
                                                    Cleveland, OH 44114-1214
                                                    Telephone: (216) 621-0200
                                                    Facsimile: (216) 696-0740
                                                    jrollinson@bakerlaw.com
                                                    dcarney@bakerlaw.com

                                                    Attorneys for Defendants




                                                 -4–
             Case 3:19-cv-30037 Document 1 Filed 03/20/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 20, 2019 copies of the foregoing notice of removal were

served on the following by regular mail at the addresses listed below. Plaintiff Timothy Scott

will also be served by notification of the ECF system or if not by email.

       Timothy Scott
       414 Chestnut St.
       Apt. 301
       Springfield, MA 01104

       Laura S. Gentile
       Clerk of Courts
       Hampden County Superior Court
       Hall of Justice – 50 State St.
       P.O. Box 559
       Springfield, MA 01102



                                                  /s/ James H. Rollinson
                                                  One of the attorneys for defendants




                                               -5–
